DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Fafrak on January 19, 2021.

The application has been amended as follows: Amend Claim 25 to change “claim 2” to “claim 1” in line 1.

Allowable Subject Matter
Claims 1, 3, 6, 9-13, 15, 16, 18, 19, 22, 23, 25, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Considering Claim 1:  The prior art of record does not teach the claimed process where the moisturizing step occurs in the claimed two step moisturizing where the two stages are performed in the claimed receptacle and digester, wherein a seal is maintained between the receptacle and the digester.  The closest prior art is discussed above.  Simonson et al. teaches a two-step process for removing excess chemicals from an acetylated wood product, the first step comprising adding water to hydrolyze acetic anhydride and a second step of applying steam to remove acetic acid (Abstract).  Simonson et al. teaches the preferred steam temperature as being from 185 to 195 ºC (pg. 192).  However, Simonson et al. does not teach the claimed receptacle and digester.  It would not have been obvious to a person having ordinary skill in the art to have selected the specific apparatus for performing the two stage drying with a seal between the receptacle and the digester without impermissible hindsight.  As Simonson et al. does not teach the claimed receptacle and digester, adding a seal between the two apparatuses absent direction would require a person having ordinary skill in the art to make several modifications that are not self-evident based on the teachings of the art.  
Considering Claim 6:  The prior art of record does not teach the claimed process where the moisturizing step occurs in the claimed two step moisturizing where the two stages are performed in the claimed receptacle and digester, wherein a seal is maintained between the receptacle and the digester.  The closest prior art is discussed above.  Simonson et al. teaches a two-step process for removing excess chemicals from an acetylated wood product, the first step comprising adding water to hydrolyze acetic anhydride and a second step of applying steam to remove acetic acid (Abstract).  Simonson et al. teaches the preferred steam temperature as being from 185 to 195 ºC (pg. 192).  However, Simonson et al. does not teach the claimed receptacle and digester.  It would not have been obvious to a person having ordinary skill in the art to have selected the specific apparatus for performing the two stage drying with a seal between the receptacle and the digester without impermissible hindsight.  As Simonson et al. does not teach the claimed receptacle and digester, adding a seal between the two apparatuses absent direction would require a person having ordinary skill in the art to make several modifications that are not self-evident based on the teachings of the art.  
Considering Claim 22:  The prior art of record does not teach the claimed process where the moisturizing step occurs in the claimed two step moisturizing where the two stages are performed in the claimed receptacle and digester, wherein a seal is maintained between the receptacle and the digester.  The closest prior art is discussed above.  Simonson et al. teaches a two-step process for removing excess chemicals from an acetylated wood product, the first step comprising adding water to hydrolyze acetic anhydride and a second step of applying steam to remove acetic acid (Abstract).  Simonson et al. teaches the preferred steam temperature as being from 185 to 195 ºC (pg. 192).  However, Simonson et al. does not teach the claimed receptacle and digester.  It would not have been obvious to a person having ordinary skill in the art to have selected the specific apparatus for performing the two stage drying with a seal between the receptacle and the digester without impermissible hindsight.  As Simonson et al. does not teach the claimed receptacle and digester, adding a seal between the two apparatuses absent direction would require a person having ordinary skill in the art to make several modifications that are not self-evident based on the teachings of the art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767